UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-8002 KOREA EQUITY FUND, INC. (Exact name of registrant as specified in charter) Two World Financial Center Building B, 18th Floor New York, New York 10281-1712 (Address of principal executive offices) Shigeru Shinohara Korea Equity Fund, Inc. Two World Financial Center Building B, 18th Floor New York, New York 10281-1712 (Name and address of agent for service) Registrant’s telephone number, including area code: (800) 833-0018 Date of fiscal year end:October 31, 2011 Date of reporting period:May1, 2011– July31, 2011 Item 1.Schedule of Investments KOREA EQUITY FUND, INC. SCHEDULE OF INVESTMENTS IN SECURITIES OF UNAFFILIATED ISSUERS July 31, 2011 Shares Cost Market Value Unrealized Gain or Loss % of Net Assets KOREAN COMMON STOCKS Automotive Equipment and Parts Hyundai Mobis $ $ $ Automotive service components Hyundai Motor Company Passenger cars, trucks, autoparts, and commercial vehicles Mando Corp Brake, suspension and steering system Total Automotive Equipment and Parts Banking and Financial Services Daewoo Securities Co., Ltd ) Brokerage services DGB Financial Group Inc Commercial banking services KB Financial Group, Inc Commercial banking services Samsung Card Co., Ltd Credit card services Total Banking and Financial Services Chemicals and Pharmaceuticals Celltrion Inc Biopharmaceutical products LG Chem Ltd Petrochemicals, plastic resins, and engineering plastics Total Chemicals and Pharmaceuticals Consumer Electronics CrucialTec Co., Ltd Optic based input devices Samsung Electronics Co., Ltd Consumer electronics, computers, and telecommunications Total Consumer Electronics Iron and Steel POSCO Hot and cold rolled steel products Total Iron and Steel Miscellaneous Manufacturing Korea Zinc Co., Ltd Non-ferrous metals Hyundai Heavy Industries Co., Ltd Shipbuilding Lock&Lock Co., Ltd Plastic food storage Total Miscellaneous Manufacturing Oil and Gas S-Oil Corporation $ Refines crude oil Total Oil and Gas KOREA EQUITY FUND, INC. SCHEDULE OF INVESTMENTS IN SECURITIES OF UNAFFILIATED ISSUERS July 31, 2011 Shares Cost Market Value Unrealized Gain or Loss % of Net Assets Retail Himart Co., Ltd Consumer electronics and household appliances Hyundai Department Store Co., Ltd Department stores Lotte Shopping Co., Ltd Department and discount stores Total Retail. Services CJ CGV Co., Ltd Movie theaters Dongbu Insurance Co., Ltd Non-life insurance Hana Tour Service Inc Travel related services Hotel Shilla Co., Ltd Hotels Hyundai Engineering & Construction Co., Ltd General construction Korean Reinsurance Company Life and non-life insurance KT Skylife Co., Ltd Digital satellite broadcasting Samsung Engineering Co., Ltd Engineering and construction Samsung Fire & Marine Insurance Co., Ltd Non-life insurance Samsung Life Insurance Co., Life Insurance Total Services Wholesale Fila Korea Ltd Textile and apparel Samsung C&T Corporation Import/export Total Wholesale TOTAL KOREAN COMMON STOCKS $ $ $ INVESTMENTS IN FOREIGN CURRENCY South Korea Won Non- interest bearing account KRW 3,160,230,000.00 $ $ ) TOTAL INVESTMENTS IN FOREIGN CURRENCY $ $ $ ) TOTAL INVESTMENTS $ $ $ OTHER ASSETS LESS LIABILITIES, NET NET ASSETS $ + Non-Income Producing Security * Aggregate gross unrealized appreciation for all securities in which there is an excess of value over tax cost was $ 52,456,636. Aggregate gross unrealized depreciation for all securities in which there is an excess of tax cost over value was $ 740,223. Portfolio securities and foreign currency holdings were translated at the following exchange rate as of July 31, 2011. Korean won KRW $1.00 Item 2.Controls and Procedures. (a)The Registrant’s Principal Executive Officer and Principal Financial Officer evaluated the Registrant’s disclosure controls and procedures within 90 days of the filing of this report and concluded that they were effective in providing reasonable assurance that the information required to be disclosed by the Registrant in its reports or statements filed under the 1934 Act is recorded, processed, summarized and reported within the time periods specified in the rules and forms of the Securities and Exchange Commission. (b)There were no changes in the Registrant’s internal control over financial reporting that occurred during the Registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant’s internal control over financial reporting. Item 3.Exhibits. (a)Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Investment Company Act of 1940 are attached hereto as an exhibit. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. KOREA EQUITY FUND, INC. By:/s/ Shigeru Shinohara Shigeru Shinohara, President (Principal Executive Officer) Date:September 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following person on behalf of the Registrant and in the capacities and on the dates indicated. By:/s/ Rita Chopra-Brathwaite Rita Chopra-Brathwaite, Treasurer (Principal Financial Officer) Date:September 28, 2011
